Citation Nr: 1600991	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  09-29 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a bilateral ankle disability to include as secondary to arthritis of the lumbar spine and Caisson disease.     

2. Entitlement to service connection for a bilateral foot disability to include as secondary to arthritis of the lumbar spine and Caisson disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1992.

These matters come before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which, in pertinent part, denied service connection for a bilateral foot condition and a bilateral ankle condition.   

In March 2014, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing. A transcript of the hearing has been associated with the Veteran's claims file. 

During the March 2014 hearing, the Veteran testified that he was granted service connection for "Caisson disease of the bone" shortly after his discharge from service. However, the evidentiary record shows that the Veteran is not service connected for that disorder, and the Veteran has not filed a claim for Caisson disease. In June 2014, the Board remanded the case for additional development. In the June 2014 decision, the Board stated that the Veteran should be notified that he is not service connected for Caisson disease of the bone, and that he must file a claim with VA should he wish to establish service connection for the claimed disability. However, the Veteran submitted a statement in July 2014 again asserting that he was service connected for Caisson disease. As the Veteran still has not filed a claim for Caisson disease, this issue is not in appellate status.  





FINDINGS OF FACT

1. A bilateral ankle disability did not have its onset in service and is not otherwise related to service, and is not shown to have been caused or aggravated by a service-connected lumbar spine disability. 

2. A bilateral foot disability did not have its onset in service and is not otherwise related to service, and is not shown to have been caused or aggravated by a service-connected lumbar spine disability. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a bilateral ankle disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2015).

2. The criteria for entitlement to service connection for a bilateral foot disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

An August 2007 letter satisfied VA's duty to notify. The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence he should provide, and what part VA would attempt to obtain. The letter also provided notice of how disability ratings and effective dates would be determined. In this case, the Board acknowledges that a copy of the VCAA letter sent to the Veteran is not available in his electronic file nor is the VCAA letter listed as evidence on the March 2008 rating decision. However, the Veteran filed his claim in August 2007 and in the same month submitted a signed VCAA notice response, which is a form typically attached to the VCAA letter. 

Furthermore, both the United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims have clarified that VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case or supplemental statement of the case can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the statement of the case or supplemental statement of the case). As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any problem associated with inadequate notice or the lack of notice prior to an initial adjudication. See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after issuing the March 2008 rating decision, the RO readjudicated the claim in a June 2009 Statement of the Case (SOC) and issued Supplemental SOCs (SSOCs) in November 2012, January 2013, and January 2015. In short, any content error here does not affect the essential fairness of adjudication of this case, and is not prejudicial. For these reasons, no further development is required regarding the duty to notify. In any event, the Veteran has not alleged that any content error prevented him from meaningfully participating in the adjudication of his claim. Accordingly, the Board finds that the duty to notify has been satisfied.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained. The Veteran's service treatment records (STRs) were obtained along with all identified and available post-service treatment records. In June 2014, the Board remanded the case for additional development. The Board finds that the RO substantially complied with the Board's remand instructions. The Veteran's statements in support of the claim are also of record. After a careful review of such statements, the Board has concluded that the Veteran has not identified any pertinent evidence that remains outstanding.  

Also, the Veteran was afforded a VA medical examination in October 2007. The June 2014 Board decision found the October 2007 examination inadequate and the Veteran was afforded a new VA examination in September 2014. The Board finds the September 2014 examination adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).

Finally, the Veteran testified during a Board hearing in March 2014, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required. These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). Neither the Veteran nor his representative has contended, and the evidence does not otherwise show, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.	Legal Criteria, Factual Background, Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury. Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that " '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran claims entitlement to service connection for a bilateral ankle disability and a bilateral foot disability. During the September 2014 VA examination, the Veteran reported that while in service he had to climb several flights of stairs since his quarters were on the fourth deck aboard the USS Denver and for several years he also worked in the submarines. He indicated that he gradually developed pain in his feet, which got progressively worse the more he walked and climbed. He reported that his symptoms became much worse in 2006. The Veteran reported that he gradually developed bilateral hallux valgus and that his pain gets worse with more weight bearing and walking. The objective evidence shows that the Veteran has mild or moderate symptoms as a result of his bilateral hallux valgus condition. The examination showed that the Veteran had functional loss and limitation of motion manifested as excess fatigability, pain on movement, pain on weight bearing, deformity, and lack of endurance in both feet. The Veteran reported that he experienced pain, weakness, fatigability, and incoordination that significantly limits his functional ability during flare-ups or when the feet are used repeatedly over a period of time. The examiner noted that as the examination was not conducted during a flare-up, the effect of flare-ups could not be quantitatively determined. The examiner determined that the Veteran's foot diagnosis consisted of bilateral bunion deformities with hallux valgus and multiple degenerative changes in the feet. 

With respect to the Veteran's bilateral ankle condition, the September 2014 VA examination established that the Veteran has a current diagnosis of bilateral ankle strain. The Veteran reported that he started having pain in the ankles at the time of retirement or a little earlier in 1992, and the pain progressed and got worse in 2006. The Veteran reported that the more he is on his feet or walking, the more pain he experiences in his ankles. The Veteran reports that he experiences more pain during a flare-up but he is still able to walk and drive. Objective testing establishes that the Veteran's range of motion of the left and right ankles were outside the normal range: dorsiflexion was limited to 10 to 15 degrees and plantar flexion was limited to 20-30 degrees. The examiner reports, however, that the abnormal range of motion does not itself contribute to a functional loss. There was objective evidence of pain on weight bearing and additional loss of function or range of motion after repetitive motion. The Veteran's strength evaluation showed that his plantar flexion and dorsiflexion of both ankles were 3/5. The Veteran showed no symptoms of muscle atrophy, ankylosis, instability, or dislocation. Imaging studies revealed that the Veteran had no signs of degenerative or traumatic arthritis. The examiner determined that the Veteran's bilateral ankle diagnosis consisted of chronic bilateral ankle strain.  

While the Veteran has present bilateral foot and ankle diagnoses, the evidence does not establish that the Veteran's conditions were incurred in or related to service. The Veteran's STRs show that he did not seek treatment for bilateral hallux valgus during service. In addition, in the Veteran's report of medical history at separation, he reported that he did not have foot trouble. Similarly, with respect to the Veteran's bilateral ankle diagnosis, his STRS are silent for any treatment or complainants for ankle pain or injury.

During the March 2014 hearing, the Veteran specifically stated that at the time of separation, he was not having problems with his ankles or feet and that he first started having problems around 2006 or 2007. Furthermore, the Veteran's private medical records do not show that his bilateral foot and ankle diagnoses were manifested in service. As the evidence does not show that the Veteran's bilateral foot and ankle conditions were incurred in service, service connection cannot be granted on a direct basis. See 38 C.F.R. § 3.303.

The Veteran further asserts that his bilateral foot and ankle conditions are secondary to arthritis of the lumbar spine and/or Caisson disease. See 38 C.F.R. § 3.310. As noted above, the Veteran is not service connected Caisson disease, and the AOJ has not formally adjudicated a service connection claim for Caisson disease. Therefore, the Board is unable to consider whether the Veteran's bilateral foot and ankle conditions are secondary to Caisson disease. See 38 C.F.R. § 19.9(b).  

The Veteran is service connected for lumbar spine traumatic arthritis. However,
the competent medical evidence of record shows that it is less likely than not that the Veteran's bilateral foot and ankle conditions are related to his service-connected lumbar spine traumatic arthritis. A VA examiner issued an extensive opinion in October 2014 based on the September 2014 VA examination and the Veteran's complete claim file. With respect the Veteran's bilateral ankle disorder, the examiner stated that, "The current medical and orthopedic literature lacks medically-based, clinical evidence from randomized clinical studies to support mild changes in the range of motion without bony changes in the ankle joint therefore, it is less likely than not that the Veteran's claimed ankle conditions relate to, are caused by and/or aggravated by his low back condition. In the alternative, it is at least as likely as not that the Veteran's foot and ankle conditions are related to and aggravated by his normal and natural aging process as well as increased weight gain." 

With respect to the Veteran's bilateral foot condition, the examiner stated, "The September 2014 C&P foot examination provided diagnoses of bunions, bilateral. The 2014 radiographs observed were consistent with degenerative changes of the forefoot to include first and second MPJ, bilateral and mild talonavicular, naviculocuneiform right degenerative changes and mild cuneiform-metatarsal changes, bilateral. However, the medical and orthopedic literature lacks medically-based, clinical evidence from randomized clinical trials to support a strong relationship between mild degeneration of the forefoot and midfoot without degenerative changes of the ankles and low back condition. In the alternative, the podiatric literature strongly suggests that bunions are familiar and related to excessive pronation in the gait cycle. Furthermore, excessive pronation causes an unlocking of the midfoot that is as least as likely as not the cause of and aggravating risk factor for acquired midfoot changes. Therefore, it is less likely than not that the Veteran's claimed ankle conditions relate to, are caused by and/or aggravated by his low back condition. In the alternative, it is as least as likely as not that the Veteran's foot and ankle conditions are related to and aggravated by his normal and natural aging process as well as increased weight gain." 

The Veteran challenges the examiner's findings stating in a February 2015 statement that "The Medical Officer that performed the medical opinion was knowledgeable in the case of podiatry (study of diagnosis, medical and surgical treatment of disorders of the feet, ankle, and lower extremity) not the study of diseases of the bones (rheumatology)." The Veteran also challenges that examiner's opinions regarding his weight gain asserting that his weight gain was caused by "Metabolic Syndrome" as described in a Naval Submarine Medical Research report. 

While the Veteran is competent to report his symptoms, it is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disorder is a matter that requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). Thus, the Veteran is not competent to opine as to the etiology of his current bilateral foot and ankle disorders.

Moreover, the Board finds the VA examiner's opinion adequate and highly probative to the question at hand. The examiner, a medical officer, possessed the necessary education, training, and expertise to provide the requested opinions. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In addition, the VA examiner provided an adequate rationale for her opinions, and her opinions were based on an examination and interview of the Veteran. The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence. It is clear that the examiner took into consideration all relevant factors in giving her opinion. 
In summary, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's bilateral foot and ankle conditions are not  caused by or aggravated by his service-connected lumbar spine disorder. Accordingly, service connection for bilateral foot and ankle disorders is not warranted. As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral ankle disability, to include as secondary to arthritis of the lumbar spine and Caisson disease, is denied.     

Entitlement to service connection for a bilateral foot disability,  to include as secondary to arthritis of the lumbar spine and Caisson disease, is denied.   


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


